         Case 3:20-cv-02731-VC Document 39-2 Filed 04/27/20 Page 1 of 3




WILLIAM S. FREEMAN (SBN 82002)                   MANOHAR RAJU (SBN 193771)
wfreeman@aclunc.org                              Public Defender
SEAN RIORDAN (SBN 255752)                        MATT GONZALEZ (SBN 153486)
sriordan@aclunc.org                              Chief Attorney
ANGÉLICA SALCEDA (SBN 296152)                    GENNA ELLIS BEIER (CA SBN 300505)
asalceda@aclunc.org                              genna.beier@sfgov.org
AMERICAN CIVIL LIBERTIES UNION                   EMILOU H. MACLEAN (CA SBN 319071)
FOUNDATION OF NORTHERN                           emilou.maclean@sfgov.org
CALIFORNIA                                       FRANCISCO UGARTE (CA SBN 241710)
39 Drumm Street                                  francisco.ugarte@sfgov.org
San Francisco, CA 94111                          OFFICE OF THE PUBLIC DEFENDER
Telephone: (415) 621-2493                        SAN FRANCISCO
Facsimile: (415) 255-8437                        555 Seventh Street
                                                 San Francisco, CA 94103
Attorneys for Petitioners-Plaintiffs             Direct: (415) 553-9319
Additional Counsel Listed on Following Page      Facsimile: (415) 553-9810


UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION



ANGEL DE JESUS ZEPEDA RIVAS,
BRENDA RUBI RUIZ TOVAR, LAWRENCE                 CASE NO. 3:20-CV-02731-VC
KURIA MWAURA, LUCIANO GONZALO
MENDOZA JERONIMO, CORAIMA                        DECLARATION OF HAYDEN
YARITZA SANCHEZ NUÑEZ, JAVIER                    RODARTE IN SUPPORT OF
ALFARO, DUNG TUAN DANG,                          MOTION FOR TEMPORARY
                                                 RESTRAINING ORDER
                   Petitioners-Plaintiffs,
                                                 JUDGE VINCE CHHABRIA
v.

DAVID JENNINGS, Acting Director of the
San Francisco Field Office of U.S. Immigration
and Customs Enforcement; MATTHEW T.
ALBENCE, Deputy Director and Senior
Official Performing the Duties of the Director
of the U.S. Immigration and Customs
Enforcement; U.S. IMMIGRATION AND
CUSTOMS ENFORCEMENT; GEO GROUP,
INC.; NATHAN ALLEN, Warden of Mesa
Verde Detention Facility,

                   Respondents-Defendants.




                              CASE NO. 3:20-CV-02731-VC
     DECLARATION OF HAYDEN RODARTE ISO MOTION FOR TEMPORARY RESTRAINING ORDER
      Case 3:20-cv-02731-VC Document 39-2 Filed 04/27/20 Page 2 of 3




BREE BERNWANGER* (NY SBN 5036397)           MARTIN S. SCHENKER (SBN 109828)
bbernwanger@lccrsf.org                      mschenker@cooley.com
TIFANEI RESSL-MOYER (SBN 319721)            COOLEY LLP
tresslmoyer@lccrsf.org                      101 California Street, 5th Floor
HAYDEN RODARTE (SBN 329432)                 San Francisco, CA 94111
hrodarte@lccrsf.org                         Telephone: (415) 693-2000
LAWYERS’ COMMITTEE FOR                      Facsimile: (415) 693-2222
CIVIL RIGHTS OF
SAN FRANCISCO BAY AREA                      TIMOTHY W. COOK (Mass. BBO#
131 Steuart St #400                         688688)*
San Francisco, CA 94105                     tcook@cooley.com
Telephone: (415) 814-7631                   FRANCISCO M. UNGER (Mass. BBO#
                                            698807)*
JUDAH LAKIN (SBN 307740)                    funger@cooley.com
judah@lakinwille.com                        COOLEY LLP
AMALIA WILLE (SBN 293342)                   500 Boylston Street
amalia@lakinwille.com                       Boston, MA 02116
LAKIN & WILLE LLP                           Telephone: (617) 937-2300
1939 Harrison Street, Suite 420             Facsimile: (617) 937-2400
Oakland, CA 94612
Telephone: (510) 379-9216
Facsimile: (510) 379-9219

JORDAN WELLS (SBN 326491)
jwells@aclusocal.org
STEPHANIE PADILLA (SBN 321568)
spadilla@aclusocal.org
AMERICAN CIVIL LIBERTIES UNION
FOUNDATION OF SOUTHERN
CALIFORNIA
1313 West Eighth Street
Los Angeles, CA 90017
Telephone: (213) 977-9500
Facsimile: (213) 977-5297

                          Attorneys for Petitioners-Plaintiffs
                   *Motion for Admission Pro Hac Vice Forthcoming




                          CASE NO. 3:20-CV-02731-VC
 DECLARATION OF HAYDEN RODARTE ISO MOTION FOR TEMPORARY RESTRAINING ORDER
            Case 3:20-cv-02731-VC Document 39-2 Filed 04/27/20 Page 3 of 3




I, Hayden Rodarte, declare as follows:
       1.       I am an attorney admitted to practice in California and a member of the bar of this
Court. I am a Justice Catalyst fellow and attorney employed at the Lawyers’ Committee for Civil
Rights of the San Francisco Bay Area and co-counsel for Petitioners-Plaintiffs in this action. I
submit this declaration in support of Petitioners-Plaintiffs’ Motion for Temporary Restraining
Order. I have personal knowledge of the facts stated in this declaration.
       2.       Attached as Exhibit A hereto are a table of data and an accompanying line graph
showing the number of COVID-19 cases among individuals in U.S. Immigration and Customs
Enforcement (“ICE”) detention per day, as reported by ICE at https://www.ice.gov/coronavirus
(click on “Confirmed Cases”). This webpage is updated on a nearly daily basis, sometimes
multiple times per day, and ICE provides a date- and time-stamp each time it updates this data. I
have verified all of the historical data for dates prior to April 24, 2020 using a search tool located
at www.web.archive.org, popularly referred to as the “wayback machine.” The accompanying
line graph correctly represents the data appearing in the table.
       3.       Attached as Exhibit B to this declaration is a true and correct copy of the
declaration of Erik Bonnar filed at ECF No. 29-1 in Bahena Ortuño v. Jennings, No. 3:20-cv-
02064-MMC (N.D. Cal.) (“Bahena Ortuño”).
       4.       Attached as Exhibit C to this declaration is a true and correct copy of the
declaration of Polly E. Kaiser filed at ECF No. 29-2 in Bahena Ortuño.
   I declare under penalty of perjury that the foregoing is true and correct. Executed this 26th
day of April 2020 in Oakland, California.
                                                                               /s/ Hayden Rodarte
                                                                                  Hayden Rodarte




                                        1
                            CASE NO. 3:20-CV-02731-VC
   DECLARATION OF HAYDEN RODARTE ISO MOTION FOR TEMPORARY RESTRAINING ORDER
